Order entered May 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00833-CV

 IN RE PATRICIA STEPHENS, INDIVIDUALLY AND AS TRUSTEE OF
 THE WALTER H. STEPHENS TRUST, THE SSH TRUST, THE SUTTON
  ELIZABETH STEPHENS TRUST, THE HEATHER LOVE STEPHENS
    IRREVOCABLE TRUST, AND PATCO ENERGY, LTD., Relators

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-03406

                                    ORDER
                   Before Justices Osborne, Reichek, and Smith

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. The Court ORDERS the trial

court to vacate the portion of its August 3, 2020 order that denies relators’ motion

to transfer venue. We further ORDER the trial court to grant relators’ motion to

transfer venue and to order transfer of the case to Reagan County.

      The Court further ORDERS the trial court to file with this Court, within

FIFTEEN DAYS of the date of this order, a certified copy of its order issued in
compliance with this Order. A writ will issue only if the trial court fails to comply

with this Order.




                                             /s/    LESLIE OSBORNE
                                                    JUSTICE